The Attorney     General of Texas
                                     December 6, 1977
JOHN L. HILL
Attorney General


                   Honorable Gibson D. Lewis            Opinion No. H- 1100
                   Committee on Intergovernmental
                     Affairs                            Re: Election of chairman
                   House of Representatives             of the Texas Historical
                   Austini Texas 76111                  Commission.

                   Dear Representative Lewis:

                        You have requested our opinion regarding the election
                   of a chairman of the Texas Historical Commission.  Article
                   6145, V.T.C.S., provides, in section 3:

                               The Commission shall hold regular meet-
                             ings in January, April, July, and October
                             of each year. On the first scheduled
                             meeting after the effective date of this
                             Act, the Commission shall select a chair-
                             man, vice-chairman, and secretary from
                             its members, who shall serve until the
                             January 1975 meeting and thereafter the
                             Commission shall select a chairman, vice-
                             chairman, and secretary from its member-
                             ship at each January meeting in odd num-
                             bered years. The Commission may hold such
                             other meetings at such other times and
                             places as shall be scheduled by it in
                             formal sessions and as shall be called by
                             the chairman of the Commission.  The
                             Commission shall have authority to prom-
                             ulgate such rules and regulations as it
                             shall deem proper for the effective ad-
                             ministration of the provisions of this
                             Act.

                   You state that the chairman selected in January, 1977, died
                   shortly thereafter. The vice-chairman then became acting
                   chairman, but the Commission subsequently held a special
                   election to fill the vacancy, and selected another individual
                   as chairman. You ask whether it was authorized to do so.




                                        P. 4512
Honorable Gibson D. Lewis        - page 2   (H-1100)



      Although it is specifically empowered to select officers
only in January of odd-numbered years, article 6145 also autho-
rizes the Commission "to promulgate such rules and regulations
as it shall deem proper for the effective administration of
the provisions of this Act." In Attorney General Opinion H-955
 (1977) at 4, we held that, "absent legislative direction," the
Texas Youth Council could "reduce the term of its chairman, and
       restrict the number of successive terms an individual may
,erve as chairman."   (Emphasis in original). Article 6145 like-
wise does not address the question of vacancies among officers.
In our opinion, the absence of legislative direction regarding
this contingency, when considered together with the rule-making
power of the Commission, furnishes sufficient basis for the
Commission to promulgate a regulation providing for a special
election to fill the unexpired term of an officer.

     In our view, such a rule may be made applicable to the
term of the present chairman. Attorney General Opinion H-955
(1977). In the absence of such a rule, however, we believe
that the vice-chairman should continue to serve as acting chair-
man.

                       SUMMARY

          The Texas Historical Commission may promul-
          gate a rule providing for a special election
          to fill a vacancy in the office of chairman,
          and may make it applicable to the term of the
          present chairman. In the absence of such a
          rule, the vice-chairman should serve as act-
          ing chairman.




                                 OHN L. HILL
                                         General of Texas




Opinion Committee

jst


                            P. 4513